Mr. Justice McBride delivered the opinion of the court. Abstract of the Decision. 1. Trial, § 155*—when province of jury to determine facts. Where the evidence is conflicting it is for the jury to determine what facts are proved thereby. 2. Contracts, § 61*—when evidence of loss of profits inadmissible. In an action to recover on a contract for moving houses, where it appeared that defendant breached the contract by failing to build a foundation under the houses as agreed so that plaintiff could remove his moving tools, evidence of profits lost by plaintiff on another contract as a result of not having his tools held erroneously admitted, the evidence admitted not being competent, as the damages sought to be proved thereby were speculative and not proper elements of damages in the action. 3. Damages, § 66*—what is measure of damages for breach of contract to move houses. In an action to recover for breach of a contract for moving houses where it appeared that defendant breached the contract by failing to build a foundation under the houses as agreed so that plaintiff could remove his moving tools, the measure of plaintiff’s damages is the value of the use of the tools for the time during which plaintiff was deprived of such use. 4. Damages, § 61*—when prospective profits not recoverable. Prospective profits are too remote and speculative to be the measure of damages in actions for breach of contract, such damages being conjectural and misleading, and their realization being subject to many uncertain contingencies. 5. Evidence, § 154*—when declaration constitutes admission of liability. In an action to recover for breach of a contract for moving houses, a declaration made by defendant prior to any controversy arising from the contract that “he claimed that owed him two hundred and fifty dollars; I, claimed that I owed him two hundred dollars,” held to be a clear admission by defendant that he.owed plaintiff two hundred dollars. 6. Evidence, § 160*—when declaration not statement in effort to compromise. In an action to recover for breach of a contract for moving houses, a declaration made by defendant prior to any controversy arising from the contract that “he claimed that I owed him two hundred and fifty dollars; I claimed that I owed him two hundred dollars,” held to be an admission of an independent fact and not a statement made in an effort to compromise, although such statement was made when plaintiff visited defendant to obtain a settlement, it appearing that the differences between the parties were not sought to be adjusted at such time, nor was any effort then made by either party to compromise. 7. Evidence, § 160*—when offer of compromise not competent. Offers by way of compromise are not competent against the party making the offers. 8. Evidence, § 160*—when evidence of admission of independent fact competent. Evidence tending to prove the admission of an independent fact is competent although the admission is made in an effort to compromise or settle differences, unless expressly stated to be made without prejudice or in confidence. 9. New trial, § 5*—when refused because of admission of liar bility. A new trial will not be granted although there was error in the proceedings of the trial court where the record shows that defendant admitted that he owed plaintiff a sum exactly equal to the amount of the damages assessed by the verdict. 10. Appeal and error, § 1401*—when verdict not disturbed on review. Where substantial justice has been done by a verdict, the Appellate Court has no right to disturb the verdict on review, although there was error in the proceedings in the trial court